Citation Nr: 1103175	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) from December 27, 2001 
through January 12, 2004.

2.  Entitlement to an initial staged rating in excess of 50 
percent for PTSD, from January 13, 2004.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran, K.W., and R.D.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to December 1970.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The December 2003 rating decision granted service 
connection for PTSD and assigned an initial 10 percent disability 
rating, effective from December 27, 2001.  Subsequent rating 
decisions and a March 2008 Board decision increased the staged 
initial ratings.

In September 2006 the Veteran appeared at a RO hearing and gave 
testimony concerning the issue of entitlement to service 
connection for PTSD.  A transcript of the hearing is of record.  
In June 2007 the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  Evidence pertinent to the 
matters on appeal was received contemporaneously with the 
Veteran's June 2007 Board hearing, and the Veteran has waived 
initial RO consideration of this evidence.  

The March 2008 Board decision, in pertinent part, granted an 
initial evaluation of 30 percent for PTSD, from December 27, 2001 
through January 12, 2004, granted an initial staged rating of 50 
percent for PTSD, from January 13, 2004 through September 19, 
2004, and denied an initial staged rating in excess of 50 percent 
for PTSD from November 1, 2004.  (A temporary total 
hospitalization rating had been assigned by the RO, pursuant to 
38 C.F.R. § 4.29 from September 20, 2004 through October 31, 
2004.)  The Veteran appealed the March 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  A 
March 2009 Joint Motion For (partial) Remand requested that the 
Court vacate those parts of the Board's decision that denied an 
initial staged rating in excess of 30 percent for PTSD from 
December 27, 2001 through January 12, 2004 and that denied an 
initial staged rating in excess of 50 percent for PTSD from 
January 13, 2004, and remand the case for readjudication in 
compliance with directives specified.  The Court promulgated an 
Order on April 9, 2009 that essentially granted the Joint Motion.

The Board here notes that while the Court's April 2009 order only 
noted the issue of entitlement to an initial staged rating in 
excess of 50 percent for PTSD, from November 1, 2004, a review of 
the March 2009 Joint motion indicates that the parties also 
determined that the issue of entitlement to an initial staged 
rating in excess of 30 percent for posttraumatic stress disorder 
(PTSD) from December 27, 2001 through January 12, 2004 was still 
on appeal.  Further, due to the actions taken in the March 2008 
Board decision, the issue of entitlement to an initial staged 
rating in excess of 50 percent for PTSD (as noted in the Joint 
Motion, page 8) is from January 13, 2004 (and not from November 
1, 2004, as noted in the Court's April 2009 order).

The March 2008 Board decision also denied service connection for 
cirrhosis of the liver, to include as secondary to service-
connected hepatitis C, granted an initial staged rating of 50 
percent for PTSD, from January 13, 2004 through September 19, 
2004, and granted entitlement to TDIU.  The March 2009 joint 
Motion did not dispute those decisions and those matters will not 
be discussed further.

The issue of entitlement to an initial staged rating in excess of 
50 percent for PTSD, from January 13, 2004 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDING OF FACT

From December 27, 2001 through January 12, 2004, the Veteran's 
PTSD was manifested by a dysphoric mood, anxiety, sleep 
impairment, problems with impulse control and anger, impaired 
concentration, and a one-time finding of blocked speech 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
PTSD from December 27, 2001 through January 12, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2000-2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

As the December 2003 rating decision granted service connection 
for PTSD, that claim is now substantiated.  As such, the filing 
of a notice of disagreement as to the disability rating assigned 
does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's 
appeal as to the disability rating assigned triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA 
is only required to advise the Veteran of what is necessary to 
obtain the maximum benefits allowed by the evidence and the law.  
The Board observes that as for rating the Veteran's disability on 
appeal, the relevant criteria have been provided to the Veteran, 
including in the September 2004 statement of the case.  In March 
2006 the Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an award 
of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist

The Veteran's service treatment records, VA medical treatment 
records, private treatment records, and Social Security 
Administration (SSA) records have been obtained.  In November 
2003 the Veteran was afforded a VA examination that addressed the 
matters presented by this appeal.  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the November 2003 VA 
examination obtained in this case is adequate, as it considered 
the pertinent evidence of record, and included an examination of 
the Veteran and elicited the Veteran's subjective complaints.  
The November 2003 VA examination described the Veteran's PTSD in 
sufficient detail so that the Board is able to fully evaluate the 
claimed disability.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination has been 
met.  The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the merits 
of the claim.

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the possibility of 
"staged" ratings for separate periods during the appeal period, 
based on the facts found, must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all the evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to this claim.


Under Diagnostic Code 9411, a 30 percent disability rating is 
assigned for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for PTSD when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is warranted for PTSD which is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.

A March 2002 VA record noted that the Veteran had vivid 
recollections of his Vietnam service and would sometimes awaken 
by screaming regarding those events.  He also reported periodic 
anxiety symptoms, some impaired concentration, normal interests, 
and unwarranted outbursts of anger.  Another March 2002 VA record 
noted that the Veteran reported that he and his wife would 
frequently end up socializing separately and essentially had 
problems in communication.  Eye contact was difficult to 
maintain, but speech was normal, and his affect was reflective to 
the content of the speech.

An April 2002 VA record noted that the Veteran had a good 
relationship with his mother.  He indicated that he enjoyed 
working on race cars in his spare time.  The Veteran had a 
dysphoric mood, blunted affect, and his speech had some blocking, 
but cognition was rational and linear.  Another April 2002 VA 
record noted that the reported occasional nightmares of Vietnam 
and some anger issues.  He indicated that his appetite and energy 
were normal, and indicated that he had a fear of closed spaces.  
The Veteran's affect and mood were normal, and his speech was 
normal and goal directed.  The diagnosis was mild PTSD, and the 
Global Assessment of Functioning (GAF) score was 70.

At the November 2003 VA PTSD examination, the Veteran indicated 
that his Vietnam service had caused him to have a sleep 
disturbance which he partially compensated for by working a third 
shift at GM.  The Veteran indicated that he was not currently 
seeking treatment for his PTSD.  He complained of sleep 
disturbance, nightmares, recurring anxiety, and intrusive 
thoughts but noted that his wife was supportive.  The Veteran 
noted that he was working at General Motors and had done so for 
32 years.  He had five children with a 12 year old still at home.  
Examination revealed a euthymic mood, normal speech (but with 
some profanity), and a complaint of some problems with impulse 
control.  He noted that he had a bad temper and some fights with 
his wife.  The impression noted that the Veteran had problems 
with impulse control, periodic fights, periodic reprimands at 
work, and sleep disturbance; capacity for improvement was noted 
to be good.  The diagnosis was mild PTSD, and the GAF score was 
62.

Private records associated with the Veteran's SSA records include 
May 2002 and June 2002 records noting that the Veteran had been 
prescribed Ambien for insomnia secondary to anxiety.  

At the September 2006 RO hearing (for the issue of entitlement to 
serve connection for PTSD) the Veteran's wife indicated that the 
Veteran had sleeping problems and would sometimes wake up and 
patrol the perimeter.  She also indicated that the Veteran was 
having increasing problems with anger.

At the June 2007 Board hearing, the Veteran indicated (June 21, 
2007 Board Hearing transcript (Tr.), at pages 4-5) that he 
retired in April 2004 after having experienced four years of 
increasing difficulty at work.  He indicated (Tr., page 22) that 
he could only relate to other former service members.  The 
Veteran stated (Tr., pages 23-24) that his marital relationship 
was outstanding (essentially due to understanding and 
accommodation from his wife) and his relationship with his 
children (Tr., pages 28-29) was good.

Several lay statements from the Veteran's service comrades are 
associated with the claims file.  The statements described the 
Veteran's Vietnam experiences and did not address the Veteran's 
PTSD symptomatology during the time period pertinent to this 
appeal.

While a dysphoric mood, anxiety, sleep impairment, problems with 
impulse control and anger, impaired concentration, and a one-time 
finding of blocked speech were noted, the evidence prior to 
January 13, 2004 does not show such symptoms as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short or long-term memory, impaired judgment, or 
impaired abstract thinking, so as to warrant a rating of 50 
percent.  The November 2003 VA examiner characterized the 
Veteran's PTSD as mild, and a steady work history and marriage 
are shown, albeit with some difficulties.  The Board notes that 
the Veteran's reported GAF scores during this time period (62 and 
70) reflect essentially mild PTSD symptoms.  (DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) 
(DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2010).

In adjudicating a claim the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board acknowledges that the Veteran and his 
wife are competent to give evidence about what they observe or 
experience concerning the Veteran's PTSD disability.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran 
and his spouse to be credible and consistent in the reports of 
the symptoms the Veteran experiences.  However, as with the 
medical evidence of record, the accounts of the Veteran's 
symptomatology are consistent with the currently assigned 30 
percent initial rating for the time period of December 27, 2001 
through January 12, 2004.

In sum, the preponderance of the evidence is against an initial 
rating in excess of 30 percent for PTSD from December 27, 2001 
through January 12, 2004.  The Board has been mindful of the 
"benefit-of-the-doubt" rule, but, in this case, there is not 
such an approximate balance of the positive evidence and the 
negative evidence to permit a favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected disability is not so unusual or 
exceptional in nature as to render the schedular ratings 
inadequate.  The Veteran's PTSD has been evaluated under the 
applicable diagnostic code that has specifically contemplated the 
level of occupational impairment caused by his PTSD.  The 
evidence does not reflect that the Veteran's PTSD disability 
caused marked interference with his employment or necessitated 
any frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable for the 
time period of December 27, 2001 through January 12, 2004.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial staged rating in excess of 30 percent for PTSD from 
December 27, 2001 through January 12, 2004 is denied.


REMAND

The Board observes that the Veteran last underwent a VA PTSD 
rating examination in June 2007.  Based on the foregoing, the 
Board finds that the Veteran should be afforded a VA examination 
to determine the nature and severity of his service-connected 
PTSD.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Contact the Veteran and request that he 
identify all providers of medical treatment 
and/or evaluation of his service-connected 
PTSD since 2007.  Afford an appropriate 
period for response.  Thereafter, obtain 
all identified medical reports, not already 
of record.  Any authorization necessary to 
obtain any such records should be requested 
from the Veteran.  Request all VA medical 
records (not currently of record) 
pertaining to examination or treatment of 
the Veteran for psychiatric disability 
since 2007, and associate them with the 
claims file.

2.  Following completion of the above, the 
Veteran should be afforded a VA examination 
to determine the nature and severity of his 
service-connected PTSD.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
All indicated studies should be performed, 
and all findings reported in detail.

3.  The AOJ should then readjudicate the 
issue of entitlement to an initial staged 
rating in excess of 50 percent for PTSD, 
from January 13, 2004.  The AOJ must 
discuss all relevant evidence, including 
GAF scores, lay statements, SSA records, 
and hearing testimony.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the Veteran 
and the representative should be afforded 
the appropriate period to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


